Citation Nr: 1136463	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971, and from March 1971 to October 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO in Waco, Texas that denied entitlement to a TDIU rating.  A personal hearing was held before the undersigned acting Veterans Law Judge in June 2011.

During the hearing, the appellant submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.

The issue of entitlement to an increased rating for the service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD) (rated 30 percent disabling), coronary artery disease (30 percent), low back strain (20 percent), diabetes mellitus (20 percent), cervical strain (10 percent), degenerative joint disease of the right knee (10 percent), degenerative joint disease of the left knee (10 percent), hypertension (10 percent), tinea pedis (10 percent), degenerative changes of the left ankle (10 percent), tinnitus (10 percent), degenerative changes of the right ankle (0 percent), degenerative changes of the right foot (0 percent), degenerative changes of the left foot (0 percent), bilateral hearing loss (0 percent), malaria (0 percent), sinusitis (0 percent), and hemorrhoids (0 percent); the combined compensation rating for these disabilities is 90 percent.  

2.  The Veteran has not worked since December 2007, has previous employment experience as a detention officer, and has a high school education.  He receives Social Security Administration disability benefits due to a combination of service-connected and non-service-connected conditions.

3.  The weight of the competent, probative evidence indicates that the Veteran as likely as not is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that, in view of its favorable disposition of the appeal for a TDIU rating, all notification and development action needed to fairly adjudicate this matter has been accomplished.


Analysis

The Veteran seeks a TDIU rating based on the effect of his service-connected disabilities on his employability.   He has not been employed full-time since December 2007.

A total disability rating for compensation based on individual unemployability (a TDIU rating) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a)(3).

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether the veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.

Currently, service connection is in effect for PTSD (rated 30 percent disabling), coronary artery disease (30 percent), low back strain (20 percent), diabetes mellitus (20 percent), cervical strain (10 percent), degenerative joint disease of the right knee (10 percent), degenerative joint disease of the left knee (10 percent), hypertension (10 percent), tinea pedis (10 percent), degenerative changes of the left ankle (10 percent), tinnitus (10 percent), degenerative changes of the right ankle (0 percent), degenerative changes of the right foot (0 percent), degenerative changes of the left foot (0 percent), bilateral hearing loss (0 percent), malaria (0 percent), sinusitis (0 percent), and hemorrhoids (0 percent).  In accordance with the combined ratings table of 38 C.F.R. § 4.25, the combined compensation rating for these disabilities is 90 percent.  

The Veteran's service-connected orthopedic disabilities (low back strain, cervical strain, degenerative joint disease of the left and right knees, degenerative changes of the left and right ankles, and degenerative changes of the left and right feet) may be considered to be "one disability" for purposes of meeting the percentage rating requirements for consideration of a TDIU rating, as they are all disabilities affecting a single body system.  38 C.F.R. § 4.16(a).  In combination, these orthopedic disabilities are rated 50 percent disabling.  

Therefore, the Veteran has at least one disability that is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more, and the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a schedular basis.  The determinative issue in this case is whether he is unemployable due to service-connected disabilities.  The focus is on whether the service-connected conditions would render it impossible for the average person to follow a "substantially gainful occupation."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence shows the Veteran was born in 1948 and is now almost 63 years old.  In various statements, including his January 2008 TDIU claim, he reported he last worked in December 2007, after working for 16 years as a detention officer for a county sheriff.  He has a high school education.  He stated that his diabetes and heart problems prevented him from securing or following any substantially gainful occupation.  He added that the following disabilities factored into his decision to retire from his job earlier than he had planned:  PTSD, diabetes mellitus, coronary artery disease, low back strain, hypertension, left and right knee joint disease, and cervical strain.

With his TDIU claim, the Veteran enclosed a photocopy of his December 2007 resignation memorandum to his employer, in which he stated that he was retiring because of consistent chronic pain and suffering both physically and mentally from combat-related injuries, his inability to properly medicate himself, and an inability to perform all of his duties.

A January 2008 statement from the Veteran's former employer reflects that the Veteran retired from his position of detention officer in December 2007, and was receiving retirement benefits.  He began working there in 1991.

Besides the Veteran's many service-connected disabilities, listed above, medical records show he has significant non-service-connected ailments, including depression.  A July 2010 Social Security Administration (SSA) decision granted him SSA disability benefits, and such decision discusses medical evidence on the effects of both his service-connected and non-service-connected conditions.  The SSA noted the veteran became disabled as of December 2007, and found that the Veteran had severe impairments and other conditions including degenerative joint disease, diabetes mellitus, tinnitus, PTSD and depression.

A July 2007 VA psychiatric examination reflects that the Veteran reported that he worked for the sheriff's department and his main duty was to work in the control room, controlling the doors that permit entry to and exit from the facility.  He worked full-time.  He said he had not worked with inmates directly since 2000 because of situations in which he lost control of his behavior and was "taking down" inmates.  He reported conflicts with coworkers.  He said he sometimes missed work for physical reasons.  The examiner diagnosed mild to moderate PTSD, and mild depressive disorder.  He opined that the Veteran had minimal occupational impairment currently.

A November 2007 VA pain management note reflects that the Veteran complained of low back pain, and said that he was considering early retirement due to low back pain.

In a December 2007 memorandum, the Veteran's supervisor stated that the Veteran had been limited to different positions that he could work due to injuries he sustained before he was an employee with the sheriff's office.  He had been placed on light duty for a number of his injuries and had been kept out of the secured perimeter because of those injuries.

At a May 2008 VA general medical examination, the examiner diagnosed, in part, Type II diabetes mellitus that was fairly well controlled, hypertension that was under control, coronary artery disease that was stable and controlled, and tinnitus and hearing loss that was chronic but stable with hearing aids.

At a June 2008 VA joints examination, the Veteran complained of daily low back pain, and said he had considerable back pain when he worked in a sedentary job at the sheriff's department.  He said he missed a lot of days of work due to back pain and eventually retired in December 2007.  He also complained of neck pain, bilateral knee pain, and bilateral ankle pain.  The diagnoses were chronic lumbar strain with facet degeneration, intermittent neck pain, chondromalacia of both knees, bilateral ankle strain, and asymptomatic pes planus bilaterally.

At an October 2009 VA psychiatric examination, the examiner noted that the claims file was not reviewed, but indicated that VA medical records were reviewed.  It was noted that the Veteran was being treated for PTSD and major depressive disorder, and was taking medication for these conditions.  The Veteran reported that he no longer worked due to physical and medical problems.  The examiner found that the Veteran had chronic mild to moderate PTSD, and depression secondary to PTSD.  The examiner opined that he had mild to moderate impairment in occupational functioning.

At an October 2009 VA examination, the examiner noted that the Veteran's diabetes mellitus was poorly controlled on oral medications, and his hypertension was poorly controlled.

At a February 2010 VA examination, the examiner noted that the Veteran's diabetes was not well controlled but he had been on a minimal program of oral medications.  He had not had problems with hypoglycemia or diabetes ketoacidosis but the sheriff's department required that he give up his more active job as a jailer to do desk work, because of the danger of hypoglycemia, though that had been rare.  The examiner noted that a 2009 neurological examination showed no significant abnormalities.  The examiner opined that the Veteran's diabetes and coronary problem with hypertension would not have any adverse effect on his ability to function at a job similar to his desk job for the sheriff's department, or as a detention officer.  

A February 2010 VA orthopedic examiner indicated that the Veteran's claims file had been reviewed, and that the Veteran had degenerative joint disease of the left knee that would more likely than not require a total joint replacement.  He opined that the Veteran's current left knee condition rendered him unemployable at his last occupation of detention officer, but he should be able to do very sedentary work.  The examiner opined that it would be very difficult for the Veteran to function in a capacity that involved physical contact or restraint of prisoners.

While the Veteran is approaching advanced age and has at least one significant non-service-connected condition, such factors must be excluded in determining entitlement to a TDIU rating.

Nonetheless, the evidence suggests that the Veteran's service-connected disabilities in combination are of a nature and severity as to preclude the work for which he is qualified by reason of past education and work experience.  The record shows that the Veteran is currently unemployed.  While he has non-service-connected disabilities, including a psychiatric disorder, which adversely affect employability, the record shows that his multiple service-connected disabilities also play a major role in his ability to secure and maintain gainful employment, and that they affect both his physical and mental ability to perform work.  One reasonable interpretation of the evidence is that the service-connected disabilities (particularly the psychiatric and orthopedic disabilities) alone are of a nature and severity to prevent the Veteran from maintaining gainful employment at the present time.  With application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board holds that such is the case.  Accordingly, the criteria for a TDIU rating are met, and this benefit is granted.


ORDER

A TDIU rating is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
THOMAS D. JONES,
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


